Case 1:21-cv-11438-FDS Document1 Filed 08/31/21 Page 1 of 6
‘ FILED

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case IN N if E R K S { LE E | C. &
UNITED STATES DISTRICT G@OWRE) 1 19: 59

 

 

    

for the
ry a . «-
District of Massachusetts ath os T Rl CT COUR T
Lio hice GF HASS
) Case No.
f } ) (to be filled in by the Clerk's Office)
iA y
Noeda 1 Dy Ke rSen/ Hewitt )
Plaintiff(s) )
(Write he Jull name of each plaintiff who is filing this complaint. oa,
Uf the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) LJ Yes L_]No
please write “see attached" in the space and attach an additional )
page with the full list of names.) )
dvPesc lic 3
.. /
Auor RpykitewPrpss Lue
1 :
(- 1 4 if )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please )
)

write “see attached” in the space and attach an additional pag,
with the full list of names.) orltack Men

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed. ‘ .
Nam Hrvaola” Di Mosral ele ¥¥-

Street Address

City and County bch gt Hanon pny
State and Zip Code MY abamo_ “=< LLL
Telephone Number S84 Y 73 — SG. SL

E-mail Address

  

 

 

    

“ang esashion wild O WNG/ Chr.

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifsmown). Attach additional pages if needed.

Page | of 5
Case 1:21-cv-11438-FDS Document1 Filed 08/31/21 Page 2 of 6

Pro Se | (Rev. 09/16) Complaint for a Civil Case

Defendant No. 1

ol fless LEC.

 

 

 

 

Name

Job ot Title (ifinown) a 22 ratiayy

Street Address Lf S- A PB 2a, Sui lo a
City and County CGaTaw ha _/ V OF folie aity
State and Zip Code

Telephone Number

E-mail Address (if known)

 

na ssathuseths “0 992/-
L_§ B-930-% -VFSP- ~-O92LP
‘ OQ, {oe 5

 

 

 

Defendant No. 2 :
Name Hoanah Lope Zz.
Job or Title (if known) * Y . —f t
Street Address “4 Pn Bea RB Od a SY ;
City and County . antorl Ln fol IEC uty
State and Zip Code 2
Telephone Number J SFe-sal-C2A29 “we ArsO

E-mail Address (if known)

Defendant No. 3

 

Hannah Lopez. @ litor re prkdra re
4h draw AW G y

 

 

 

 

Name

Job or Title (if known) Se ior Eid fillitey fr Sf 1 cee Leber fdvsr
Street Address “Yo De AL hood Stu ‘he Ss”

City and County Ce Gn tonZ / Wy Meh C Dunt V

State and Zip Code 4 f ssqthl Sets o 203 /

Telephone Number
E-mail Address (if known)

Defendant No. 4

 

GS
GM ey Mg ® Gu or fepitdi OW DEES. Cyt.

  

Say Lba Gq Wh

 

 

 

 

 

Name

Job or Title (known) i l 4 ‘Dp chs ‘2 7

Street Address Ye” “Te Vn) wy ad S Us Ye -S&

City and County ‘QatDh _ VOA1K Caugly
State and Zip Code ha 5. Sachi wi S0SLS 02023 /
Telephone Number /- VAD ~920- 7060 Lyf Fs

E-mail Address (if known)

 

 

Sa hogartt. @ Guthorreputatn
“Press “COWL

Page 2 of 5
Case 1:21-cv-11438-FDS Document1 Filed 08/31/21 Page 3 of 6

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

IL.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[ Hfederal question [HBiversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

breach Of Covdrect Lol nl-cef 02, CmbeteLny bak

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)

a, If the plaintiff is an individual

 
   

The plaintiff, (name)
State of (name)

 

Deilusr EMME

Ginn

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

under the laws of the State of (name) ;

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a, If the defendant is an individpal
The defendant, (name) A hah Lp Pez. , isacitizen of
the State of (name) Ma SSG ch Use pbs . Oris a citizen of
(foreign nation) —_— : .

 

Page 3 of 5
eter d Sascfe21- ee HAP RRS, DOKINER 1 Filed 08/31/21 Page 4 of 6
Gy Hosanx

Defendant Cortine 26
halnanv fing 13 acitzen of Yfe Slale Of
(VN asSsachu se #S OF IS ACiHeer O£ fo rmsnata Sih

ay tbeath. is acihzen ap The stale 0

Massae4hus $s or ‘Ss act Jen BL Poreton nglin 4,

tla Statins Of Claim

ZF pLln ad a teat om thas Gttor Gd Visa mM Apr'd
oa ond Apnd ade, vt Lybf Mine my Pronitratr YAS
relay. Adrs an bong Lift a nessa On my feonde on Bord 25
Sal: ng MY bwk was he best bt oe Whee COMppny and that
the CaMpiinly Wtf Safi me o PIM QtOLon my oa /4ht0. sont
ho hegrd Atom then nor tas Comping, Z ca Hed

Spake wih Saye monger ord de <heedd me fd

awk Lo thom ore and |
vent sad Hot ob necd-to Sgn 4 Dae, Nie 2m 4,
Hannah Sack TAA D Ceilybreate

hy {Oun. ond O Gugnatuke mast ot
ee hem. 1b) Ut) Rey send
a fet cH xn to te mg “Sk ea
ue rn |
Me eet Oe bated, Oost
Ted by Liu Bwk pust ae jt Ee ree yell yrtaved,

Aaron loa, Wa hy if of my boku 4
can muses the Pace Thy phat
ine POPP one a bor pitne OA myprusanpt The Oar LT welded
Case 1:21-cv-11438-FDS Document1 Filed 08/31/21 Page 5 of 6

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

b. If the defendant is a corp (ie
The defendant, (name) i Lh, tr Poy ol Fhe (&s incorporated under
y

the laws of the State of (name) ly S ots , and has its

principal place of business in the State of (name) ma 3 SETHY SC fe Ss

Or is incorporated under the laws of (foreign nation) _ 3

 

—

and has its principal place of business in (name)

 

(if more than one defendant is named in the ft eee attach mn Behe page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at

ake-is more than $75,000, not counting interest and costs of bik, sh (expjain): b. |
LYS D652 and & centre QL my bh fo atloced 6 lass

 

TIL Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

write a short ‘le ~. deuale of each Gator 0 ina separate ch agraph. Attach additional pages if De Med

+,

HoHeed Sub
Dik hte plain se LLC Cada; nr tengon ole
& Com cts 2M mode faglisnce
Fale end My ioe They Aane no Sati pnt tet OP Vy Sales, ™
liennemy bial bats

DN my ls bk Sang (marcé 13. od “See. a Hachnaat

IV, elief

 

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary cal claimed, the amounts, and the reasons you claim you are ney toa od or

_Punitive money damages. fy c Safn UA, da,
vented. Ow pen pe

S colin ab! ‘ ah
doneyas 7 Loe. VSF isha B57 res

Con cant nS Ce
LALA and Wobrperensin—4 nee AC
ia ‘p a dy <2 Listy We.

y nenua 2 Kane dee shoiidim ne bk
a ep steele Gam Em She ie
gins nM Onnboutotsa Le end my b
Case 1:21-cv-11438-FDS Document1 Filed 08/31/21 Page 6 of 6

4

Pro Se | (Rev. 09/16) Complaint for a Civil Case

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my cage.

Date of signing: 3 ade /

sean orouinit = Anthea Othorsace Lal Ht

Printed Name of Plaintiff =A n-pla  Trckpreors tewlhe +e
G
B. For Attorneys MM Me

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
